Ogden, J.
The indictment in this case is for the theft of four beef steers, from the the possession of one *354J. P. Cox, “without Ms consent, intent to deprive him, the owner, of the value of the same, and to appropriate the to the use Mmself, the said George Sparks.” TMs unmeaning accumulation of words was probably the result of clerical errors in the drafting of the original indictment; but we are surprised that a district judge should permit a trial and conviction in his •court, upon an indictment so faulty and full of nonsense. The judgment is reversed and the cause is dismissed.
Reversed and dismissed.